                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF MICHIGAN
                                  NORTHERN DIVISION
                                        ______

JOHNNY D. ORUM,

                       Plaintiff,                      Case No. 2:18-cv-158
v.                                                     Honorable Janet T. Neff
DAVID RINK et al.,

                       Defendants.
____________________________/

                                             OPINION

               This is a civil rights action brought by a state prisoner under 42 U.S.C. § 1983. The

action initially named 20 Defendants. In a prior opinion and order, the Court dismissed without

prejudice 16 Defendants for misjoinder.

               The matter presently is before the Court for initial review of the remainder of the

complaint, under the Prison Litigation Reform Act, Pub. L. No. 104-134, 110 Stat. 1321 (1996)

(PLRA). The PLRA requires the Court to dismiss any prisoner action brought under federal law

if the complaint is frivolous, malicious, fails to state a claim upon which relief can be granted, or

seeks monetary relief from a defendant immune from such relief. 28 U.S.C. §§ 1915(e)(2), 1915A;

42 U.S.C. § 1997e(c). The Court must read Plaintiff’s pro se complaint indulgently, see Haines v.

Kerner, 404 U.S. 519, 520 (1972), and accept Plaintiff’s allegations as true, unless they are clearly

irrational or wholly incredible. Denton v. Hernandez, 504 U.S. 25, 33 (1992). Applying these

standards, the Court will dismiss Plaintiff’s Eighth Amendment, retaliation, and equal protection

claims with prejudice, for failure to state a claim.
                                            Discussion

               I.     Factual Allegations

               Plaintiff is presently incarcerated with the Michigan Department of Corrections

(MDOC) at the Carson City Correctional Facility (DRF) in Carson City, Montcalm County,

Michigan. The events about which he complains, however, occurred at the Chippewa Correctional

Facility (URF) in Kincheloe, Chippewa County, Michigan. In his remaining claims Plaintiff sues

MDOC Director Heidi E. Washington, MDOC CFA Special Activities Director David Leach, URF

Warden Jeffrey Woods, and URF Chaplain David Rink.

               Plaintiff claims that he sent a kite to both food service and Chaplain Rink, asking

to receive a fast bag for the Fast of Tammuz, which is a Jewish religious holy day included in the

MDOC’s approved fast and feast days. Defendant Rink allegedly told Plaintiff and others that

they would be receiving a fast bag on the night of July 24, 2016, following the Fast of Tammuz.

Plaintiff, however, did not receive the fast bag. Plaintiff spoke with the food service supervisor

and Sergeant Bernhardt (not defendants), who informed Plaintiff that they knew nothing about the

fast. Plaintiff filed Grievance No. URF-16-07-2726-20E on July 26, 2016, against Defendants

Rink, Woods, and Leach, as well as Assistant Deputy Warden Horton (not a defendant) and the

MDOC deputy director (not a Defendant). (Grievance No. URF-16-07-2726-20E, ECF No. 1-1,

PageID.21.) In his grievance, Plaintiff claimed violations of the First and Eighth Amendments,

the Equal Protection Clause, and the Religious Land Use and Institutionalized Persons Act

(RLUIPA), because he was deprived of food for one day.

               Plaintiff sent another kite to Defendant Rink, asking for a fast bag for the fast of

Tisha B’av, which was observed on August 13-14, 2016. When Plaintiff did not receive a prompt

response from Rink, he filed another grievance, No. URF-16-08-2813-28E on July 28, 2016,



                                                2
against Defendant Rink. His grievance was rejected as untimely on August 3, 2016. (Grievance

No. URF-16-08-2813-28E and response, ECF No. 1-1, PageID.23-24.) After his grievance was

rejected, Defendant Rink sent Plaintiff a memorandum, advising him that the MDOC Central

Office had informed him that the institution would make no provision for fast bags for the fasts of

Tammuz and Tisha B’av. Defendant Rink advised Plaintiff that he was obligated to follow the

instructions of the Central Office. He also informed Plaintiff that the MDOC recognizes and

accommodates many religious fast days such as these without special meal arrangements for

prisoners who observe the fasts. (Rink Kite Response, ECF No. 1-1, PageID.26.)

                Plaintiff filed another grievance about the denial of a fast bag on Tisha B’av on

August 11, 2016, naming Defendants Washington, Leach, Rink and the MDOC Deputy Director,

which was rejected as duplicative by Defendant McLean on August 15, 2016. (Grievance No.

URF-16-08-2949-28A, ECF No. 1-1, PageID.28-29.)

                Plaintiff contends that Defendants Washington, Leach, and Rink, by failing to

provide him with a religious fast bag on two religious fast days, violated the First and Eighth

Amendments, the Equal Protection Clause, the RLUIPA, and various provisions of the Michigan

constitution.

                Plaintiff seeks declaratory and injunctive relief, together with compensatory and

punitive damages.

                II.    Failure to State a Claim

                A complaint may be dismissed for failure to state a claim if it fails “‘to give the

defendant fair notice of what the . . . claim is and the grounds upon which it rests.’” Bell Atl. Corp.

v. Twombly, 550 U.S. 544, 555 (2007) (quoting Conley v. Gibson, 355 U.S. 41, 47 (1957)). While

a complaint need not contain detailed factual allegations, a plaintiff’s allegations must include



                                                  3
more than labels and conclusions. Twombly, 550 U.S. at 555; Ashcroft v. Iqbal, 556 U.S. 662, 678

(2009) (“Threadbare recitals of the elements of a cause of action, supported by mere conclusory

statements, do not suffice.”). The court must determine whether the complaint contains “enough

facts to state a claim to relief that is plausible on its face.” Twombly, 550 U.S. at 570. “A claim

has facial plausibility when the plaintiff pleads factual content that allows the court to draw the

reasonable inference that the defendant is liable for the misconduct alleged.” Iqbal, 556 U.S. at

679. Although the plausibility standard is not equivalent to a “‘probability requirement,’ . . . it

asks for more than a sheer possibility that a defendant has acted unlawfully.” Iqbal, 556 U.S. at

678 (quoting Twombly, 550 U.S. at 556). “[W]here the well-pleaded facts do not permit the court

to infer more than the mere possibility of misconduct, the complaint has alleged – but it has not

‘show[n]’ – that the pleader is entitled to relief.” Iqbal, 556 U.S. at 679 (quoting Fed. R. Civ. P.

8(a)(2)); see also Hill v. Lappin, 630 F.3d 468, 470-71 (6th Cir. 2010) (holding that the

Twombly/Iqbal plausibility standard applies to dismissals of prisoner cases on initial review under

28 U.S.C. §§ 1915A(b)(1) and 1915(e)(2)(B)(i)).

                To state a claim under 42 U.S.C. § 1983, a plaintiff must allege the violation of a

right secured by the federal Constitution or laws and must show that the deprivation was committed

by a person acting under color of state law. West v. Atkins, 487 U.S. 42, 48 (1988); Street v. Corr.

Corp. of Am., 102 F.3d 810, 814 (6th Cir. 1996). Because § 1983 is a method for vindicating

federal rights, not a source of substantive rights itself, the first step in an action under § 1983 is to

identify the specific constitutional right allegedly infringed. Albright v. Oliver, 510 U.S. 266, 271

(1994).

                        A.      Eighth Amendment

                Plaintiff alleges that Defendants Rink, Leach, Woods, and Washington violated his

rights under the Eighth Amendment by refusing to provide him a fast bag on two dates, resulting
                                                   4
in him receiving no food after he completed his fasts on those days. “[T]he Eighth Amendment

imposes a duty on officials to provide ‘humane conditions of confinement,’ including insuring,

among other things, that prisoners receive adequate ... food.” Young ex rel. Estate of Young v.

Martin, 51 F. App’x 509, 513 (6th Cir. 2002) (quoting Farmer, 511 U.S. at 832). The Constitution

“does not mandate comfortable prisons,” however. Rhodes v. Chapman, 452 U.S. 337, 349 (1981).

“Not every unpleasant experience a prisoner might endure while incarcerated constitutes cruel and

unusual punishment within the meaning of the Eighth Amendment.” Ivey v. Wilson, 832 F.2d 960,

954 (6th Cir. 1987). Thus, the deprivation of a few meals for a limited time generally does not

rise to the level of an Eighth Amendment violation. See Cunningham v. Jones, 667 F.2d 565, 566

(6th Cir. 1982) (per curiam) (providing a prisoner only one meal per day for fifteen days did not

violate the Eighth Amendment, because the meals provided contained sufficient nutrition to sustain

normal health); Davis v. Miron, 502 F. App’x 569, 570 (6th Cir. 2012) (denial of seven meals over

six days is not an Eighth Amendment violation); Richmond v. Settles, 450 F. App’x 448, 456 (6th

Cir. 2011) (same); see also Berry v. Brady, 192 F.3d 504, 507-08 (5th Cir. 1999) (denial of a few

meals over several months does not state a claim); Staten v. Terhune, No. 01–17355, 2003 WL

21436162, at *1 (9th Cir. June 16, 2003) (deprivation of two meals is not sufficiently serious to

form the basis of an Eighth Amendment claim); Cagle v. Perry, No. 9:04–CV–1151, 2007 WL

3124806, at *14 (N.D.N.Y. Oct. 24, 2007) (deprivation of two meals is “not sufficiently numerous,

prolonged or severe” to give rise to an Eighth Amendment claim).

               Here, Plaintiff missed a total of two meals as the result of being deprived of a fast

bag. Under the cited cases, the alleged deprivation falls short of stating an Eighth Amendment

claim.




                                                 5
                       B.      Retaliation

               Plaintiff contends that Defendants Rink, Leach, Woods, and Washington deprived

him of his fast bag on two dates (July 24 and August 14, 2016), in retaliation for Plaintiff having

filed a civil rights action against Washington, Leach, Woods, Rink, Derry, and Osborn in May

2016.

               Retaliation based upon a prisoner’s exercise of his or her constitutional rights

violates the Constitution. See Thaddeus-X v. Blatter, 175 F.3d 378, 394 (6th Cir. 1999) (en banc).

In order to set forth a First Amendment retaliation claim, a plaintiff must establish that: (1) he was

engaged in protected conduct; (2) an adverse action was taken against him that would deter a

person of ordinary firmness from engaging in that conduct; and (3) the adverse action was

motivated, at least in part, by the protected conduct. Id. Moreover, a plaintiff must be able to

prove that the exercise of the protected right was a substantial or motivating factor in the

defendant’s alleged retaliatory conduct. See Smith v. Campbell, 250 F.3d 1032, 1037 (6th Cir.

2001) (citing Mount Healthy City Sch. Dist. Bd. of Educ. v. Doyle, 429 U.S. 274, 287 (1977)).

               The filing of a nonfrivolous civil rights action is constitutionally protected action

for which a prisoner cannot be subjected to retaliation. See Bell v. Johnson, 308 F.3d 594, 607

(6th Cir. 2002). However, an “inmate cannot immunize himself from adverse administrative

action by prison officials merely by filing a grievance or a lawsuit and then claiming that

everything that happens to him is retaliatory,” Spies v. Voinovich, 48 F. App’x 520, 525 (6th Cir.

2002). As the Supreme Court held in Lewis v. Casey, “[d]epriving someone of a frivolous

claim . . . deprives him of nothing at all, except perhaps the punishment of Federal Rule of Civil

Procedure 11 sanctions.”).

               Plaintiff alleges that the protected conduct on which he bases his claims was his

filing of the civil rights action in Orum v. Mich. Dep’t of Corrs., 2:16-cv-109 (W.D. Mich.). That
                                                  6
complaint was not entirely frivolous, as the action remains pending more than two years after it

was filed, despite the fact that Defendant Washington was dismissed at initial screening on October

28, 2018. (No. 2:16-cv-109, ECF Nos. 17-18, PageID.159-160.) Plaintiff therefore has met the

first element of his retaliation claim.

                However, even assuming that the denial of a fast bag rises to the level of adverse

action, Plaintiff’s allegations fall woefully short of demonstrating the third element of his

retaliation claim. It is well recognized that “retaliation” is easy to allege and that it can seldom be

demonstrated by direct evidence. See Harbin-Bey v. Rutter, 420 F.3d 571, 580 (6th Cir. 2005);

Murphy v. Lane, 833 F.2d 106, 108 (7th Cir. 1987). “[A]lleging merely the ultimate fact of

retaliation is insufficient.” Murphy, 833 F.2d at 108. “[C]onclusory allegations of retaliatory

motive ‘unsupported by material facts will not be sufficient to state . . . a claim under § 1983.’”

Harbin-Bey, 420 F.3d at 580 (quoting Gutierrez v. Lynch, 826 F.2d 1534, 1538-39 (6th Cir. 1987));

see also Murray v. Unknown Evert, 84 F. App’x 553, 556 (6th Cir. 2003) (in complaints screened

pursuant to 28 U.S.C. § 1915A, “[c]onclusory allegations of retaliatory motive with no concrete

and relevant particulars fail to raise a genuine issue of fact for trial”) (internal quotations omitted);

Lewis v. Jarvie, 20 F. App’x 457, 459 (6th Cir. 2001) (“bare allegations of malice on the

defendants’ parts are not enough to establish retaliation claims” that will survive § 1915A

screening). In some circumstances, temporal proximity “may be ‘significant enough to constitute

indirect evidence of a causal connection so as to create an inference of retaliatory motive.’”

Muhammad v. Close, 379 F.3d 413, 417-18 (6th Cir. 2004) (quoting DiCarlo v. Potter, 358 F.3d

408, 422 (6th Cir. 2004)). However, “[c]onclusory allegations of temporal proximity are not

sufficient to show a retaliatory motive.” Skinner v. Bolden, 89 F. App’x 579, 580 (6th Cir. 2004).




                                                   7
                Plaintiff merely alleges the ultimate fact of retaliation. He alleges no facts from

which to reasonably infer that Defendants’ actions were motivated by his protected conduct.

Plaintiff simply concludes that, because he filed a civil rights action against Defendants Rink,

Leach, Woods, and Washington, among others, some months before Defendants’ actions, their

actions must have been motivated by his grievances. The Sixth Circuit, however, has been

reluctant to find that temporal proximity between the filing of a grievance and an official’s adverse

conduct, standing alone, is sufficient to establish a retaliation claim. Hill v. Lappin, 630 F.3d 468,

476 (6th Cir. 2010). Moreover, temporal proximity is even less persuasive in Plaintiff’s case,

given that Plaintiff’s complaint was not served on any Defendant until November 2016, well after

the conduct about which Plaintiff complains.

                Under these circumstances, Plaintiff’s allegation that Defendants deprived him of

fast bags for a retaliatory reason fails to state a claim.

                        C.      Equal Protection

                Plaintiff alleges that, by denying him a fast bag following two religious fast days

Defendants Rink, Leach, Woods, and Washington deprived him of his rights under the Equal

Protection Clause. The Equal Protection Clause of the Fourteenth Amendment provides that a

state may not “deny to any person within its jurisdiction the equal protection of the laws,” which

is essentially a direction that all persons similarly situated should be treated alike. U.S. Const.,

Amend. XIV; City of Cleburne v. Cleburne Living Ctr., Inc., 473 U.S. 432, 439 (1985). When a

law adversely impacts a “suspect class” such as one defined by race, alienage, or national origin,

or invades a “fundamental right” such as speech or religious freedom, the rigorous “strict scrutiny”

standard ordinarily governs, whereby such laws “will be sustained only if they are suitably tailored

to serve a compelling state interest.” City of Cleburne, 473 U.S. at 440. However, while a

convicted prisoner does not forfeit all constitutional protections by virtue of his confinement,
                                                    8
“lawful incarceration brings about the necessary withdrawal or limitation of many privileges and

rights . . . .” Price v. Johnston, 334 U.S. 266, 285 (1948). “The limitations on the exercise of

constitutional rights arise both from the fact of incarceration and from valid penological

objectives – including deterrence of crime, rehabilitation of prisoners, and institutional security.”

O’Lone v. Estate of Shabazz, 482 U.S. 342, 348 (1987) (citing, inter alia, Turner v. Safley, 482

U.S. 78, 84 (1987)).

               Plaintiff’s allegation of discriminatory treatment is conclusory.           Conclusory

allegations of unconstitutional conduct without specific factual allegations fail to state a claim

under § 1983. See Iqbal, 556 U.S. at 678; Twombly, 550 U.S. at 555. Plaintiff fails to allege

sufficient facts to support a claim of intentional religious discrimination by either direct or indirect

evidence. See Davis v. Prison Health Servs., 679 F.3d 433, 440 (6th Cir. 2012) (discussing the

distinction between direct and indirect methods of proving discrimination). He provides no

specific factual allegations to suggest that he was treated differently than any other similarly

situated person or group. Plaintiff’s conclusory allegations therefore fail to state an equal

protection claim.

                                             Conclusion

               Having conducted the review required by the Prison Litigation Reform Act, the

Court determines that Plaintiff’s Eighth Amendment, retaliation, and equal protection claims will

be dismissed for failure to state a claim, under 28 U.S.C. §§ 1915(e)(2) and 1915A(b), and 42

U.S.C. § 1997e(c).




                                                   9
             An order consistent with this opinion will be entered.



Dated:   December 20, 2018                         /s/ Janet T. Neff
                                                   Janet T. Neff
                                                   United States District Judge




                                             10
